By the Court.
“Although the defence has not been satis- “ factorily made out, yet there was quite enough made out “to raise a doubt in the min^L of the court of the “ being a person of a sound mind; and where a doubt ex“ists, it would always be the safest way to acquit: insanity “ itself is calamity enough, without inflicting the pain of a “conviction and its consequences. The witneses have not “shown any particular act whereby we could discover de- “ rangement, yet it is sufficient to say that a doubt has “ been raised, and that doubt ought to operate in favor of “ the
The jury returned a verdict in favor of the prisoner, without leaving the box.
Note.—No question that ever can come before a court and jury, is so embarrassing to consider, and with precision to determine, as cases of real or alleged insanity. What deprivation of reason ought to protect the unfortunate from punishment, and what ought not to cov„ er them as a shield, from suffering the reward of crime, is a question of great importance, and greater difficulty.
In the language of his honor, “ insanity itself is calamity enough, without inflicting the pain of a conviction.” But man in this particular is short sighted: he cannot look into the secret recesses and hidden places of his neighbor’s heart: he cannot discriminate and mark the nice and almost imperceptible shades of mind, between cool reason and a morbid passion. Lord Erskine, in his admirable defence of James Hadfiéld, says, “yet so fearfully and wonderfully are we “ made; so infinitely subtle in the spiritual part of our being, so “ difficult is it to trace with accuracy the effect of diseased intellect “ upon human action, that I may appeal to all who hear me, whether “ there are any causes more difficult, or which, indeed, so" often con. “ found the learning of the judges themselves, as when insanity, or “ the effects and consequences of insanity, become the subject of 11 legal consideration and judgment.”
*50The rules upon this subject are few and plain, but the application of them is often distressingly uncertain. Man is a reasonable creature, and therefore accountable. Deprive him of this faculty, and his accountability is at an end. He is then said to be non compus mentms; which, according to Lord Coke, is of four kinds, viz:
1 Idiocy, or a natural fool, one who has no understanding, and is never presumed will have any.
2. Idiocy, one made so by grief or sickness, &c.
3. Imnacy, a person who sometimes has an understanding, and sometimes not.
4. Imnacy, a person' non compus by drunkenness, &'e.
Under one of these classes, it is agreed by most jurists, to place every legal case of insanity. Lord Hale, however, in his 4th Institute, has divided it into total insanity and partial insanity: he says, “ There is “ a partial insanity of mind, and a total insanity. The former is ei- “ ther in respect to things quoad hoc vel illud insanire. Some persons “ that have a competent use of reason, in respect of some subjects, “ are yet under a particular dementia in this respect, of some partió “ ular discourses, subjects, or applications: or else it is partial in re- “ spect of degrees: and-this is the condition of very many, espe- “ cially melancholy persons, who for the most part discover tfieir de- “ feet in excessive fears and griefs, and yet are not wholly destitute “ of the use of reason; and this partial insanity seems not to excuse “ them in the committing of any offence, for its matter capital; for “ doubtless most persons, that are felons of themselves and others, are “ under a degree of partial insanity, when they commit these offences. “ It is very difficult to define the invisible line that divides perfect “ and partial insanity; but it must rest upon circumstances duly to “ be weighed, and considered both by judge and jury, lest on the one "side there be a kind of inhumanity towards the defects of human “ nature ; or on the other side, too great an indulgence given to great “ crimes.”
This division of the subject into partial and total insanity is sufficiently correct, for the purpose of this note. With respect to the latter, there can be no difficulty: the unfortunate objects are too conspicuous to deceive; but partial insanity often bafiles the penétration of the most persevering observer.
*51There is a well known distinction between the civil and criminal accountability of a person non compus mentus. The law avoids the acts of the first, although they cannot be traced or satisfactorily connected with a morbid imagination; but in the latter, the connection ought to be shown. .
In . criminal point of view, it is not necessary that there should be a total deprivation of reason, to free a man from the responsibility of a criminal act; in the language of Lord Erskine, in the case before cited—“ If it was meant to protect a man from punishment, he must "be in such a case of prostrated mlellect, as not to'know his name’ “ nor his condition, nor his relation towards them—that if a husband, “ he should not know he was married; or if a father, could not re“member that he had children ; nor know the road to his house, nor “his property in it—then no such madness ever existed in the world. “ It is idiocy alone which places a man in this helpless condition; “ where, from an original mal-organization, there is the human frame “alone, without the human capacity.”
The following conclusions from all the cases, are respectfully submitted.
The true rule seems to be, where the delusion is the effect, and founds all its deductions from matters supposed to be real, when in fact they have ■ no existence out of a diseased imagination, or are so distorted by a delusive fancy, that nothing will convince of the absence of reality. Such a case will clearly entitle the party to an acquittal, upon trial for any criminal act; because it is impossible for that man to draw righ1 conclusions, whose premises are false, or have no existence; it will then stand thus:
1. Where the mind rests upon a supposed circumstance or fact, that has no existence, there the party is jiot answerable, for any act in a criminal point of view.
2. When reason is nearly prostrated, but some glimmering sparks of intelligence are visible, (without any reference to the reality or delusion of any circumstance the mind is supposed to be engaged upon,) there, if he has the understauding o^ a child of fourteen years of age he may be punished.
This description comprises persons, who upon ordinary subjects are of sound minds, but upon some particular one, are affected by the most positive and marked species of madness. They *52of course could not be .answerable for any act on which the delusion rested, but are answerable for all others.
4. The act in order to bring it within the first and second case, must not only proceed from insanity, but it must proceed and unqualifiedly from the disease.
5. Where a wicked act is done from motives of malice and evil intentions, although the mind may be so partially affected as to avoid the acts of the lunatic, in a civil case, yet he onght to be punished for his criminal acts, if malicious mischief, and not insanity, had impelled him. City Hall Rec. Vol. 1. p. 6. The King vs. John Tuth. Old Bailey Sess. April 17, 1790.
When a man, through the influence of violent passions, has been hurried into a state of temporary phrensy, and under that excitement commits a crime, he never can allege insanity as an excuse. City Hall Rec. Vol. 3, p. 125. Pienovie’s case.#